DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Remarks filed on 11/13/20. Claim 11 has been amended. Claims 1-16 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 11 are rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.
Claims 1 and 11 recite a computer-implemented method for secure checkout at a point of sale, comprising: on a customer mobile communication device that includes a hardware processor and a physical authentication unit coupled to said processor, the customer mobile communication device associated with a customer: detecting and decoding a physical communication signal from a sales associate device, by way of a physical signal sensor or receiver in said customer mobile communication device, the physical communication signal encoding a selectable link providing access to a customer payment application and further encoding a unique customer order identifier associated with an order being processed at said point of sale which is an abstract idea of "certain methods of organizing human activity".



Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because the additional elements, such as (a point-of-sale, a customer mobile communication device, a hardware processor, a sales associate device and a payment server in claim 1. In addition, claim 11 recites a customer mobile communication device, a point-of-sale, a hardware processor, a physical signal sensor or receiver, a non-transitory memory unit, a payment server, computer-readable instructions that cause the physical signal sensor or receiver to detect and decode a physical communication signal which considered individually or in combination, fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter (see MPEP 2106.05(e), add nothing more than insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), merely indicate a field of use or
technological environment in which to apply the judicial exception (see MPEP 2106.05(h)), or simply use a computer to apply the judicial exception (see MPEP 2106.05(a), 2106.05(f)).

Dependent claims 2-10 and 12-16 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, considered either individually or in combination, are merely extensions of the abstract idea, are nothing more than insignificant extra-solution activity, merely indicate a field of use or technological environment, or simply use a computer to apply the judicial exception.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholtz et al. (2016/0275510) in view of Labrou et al. (2005/0027543).
As per claims 1-16, Buchhlotz discloses a computer-implemented method for secure checkout at a point of sale (See Buchhlotz, Paragraphs 0084-0087; 0102), comprising: on a customer mobile communication device that includes a hardware processor and a physical authentication unit coupled to said processor, the customer mobile communication device associated with a customer (See Buchholtz, Paragraphs 0034; 0055; 0057); detecting and decoding a physical communication signal from a sales associate device, by way of a physical signal sensor or receiver in said customer mobile communication device, the physical communication signal encoding a selectable link providing access to a customer payment application and further encoding a unique customer order identifier associated with an order being processed at said point of sale (See Buchholtz, Paragraphs 0057; 0102; 0117); activating said customer payment application by actuation of said selectable link on a user interface of said customer mobile communication device (See Buchholtz, Paragraphs 0057; 0102; 0117).

connection; and receiving a payment authorization message from said payment server responsive to the sent customer payment request.
However, Labrou teaches sending a customer order request, corresponding to said customer order identifier, over a secure communication connection, to a payment server (See Labrou, Paragraphs 0044; 0050; 0116; 0119); receiving, in response to the customer order request, customer order data including a cost for the customer order (See Labrou, Paragraphs 0216; 0327); generating a secure payment request (See Labrou, Paragraphs 0116; 0119; 0293); authenticating the customer on said customer mobile communication device, using customer authentication data securely stored on said physical authentication unit (See Labrou, Paragraphs 0213; 0216; 0293); retrieving customer payment account information from said physical authentication unit on the customer mobile communication device (See Labrou, Fig.17; Paragraphs 0213; 0216; 0391); encoding said customer payment account information in said secure payment request (See Labrou, Paragraphs 0042; 0050; 0213; 0216); sending said customer payment request including said customer payment account information from the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Labrou within the teachings of Buchholtz with the motivation of providing a more secure payment method over existing and currently deployed methods, such as credit cards and smartcards, thus reducing credit card fraud and minimizing merchant's risk of fraudulent transaction, (b) a faster transaction cycle thanks to minimizing the customer's interaction with physical entities of existing Point of Sale systems
 (POS), i.e., cashier operators and swiping devices, and transaction parallelization, (c) enhanced customer convenience thanks to the ability to use any of multiple payment methods (bank cards, credit cards, etc.) while carrying a single device 112, memorizing a single PIN, and eliminating the signature process, and (d) increased ability to process multiple customer transactions concurrently for merchants (See Labrou, Paragraph 0059).

As per claim 2, Buchhlotz in view of Labrou discloses the computer-implemented method further comprising linking a secure payment method with the customer account (See Buchholtz, Paragraphs 0027-0028).

As per claim 3, Buchhlotz in view of Labrou discloses the computer-implemented method further comprising biometrically authenticating the customer against authentication data securely stored in said physical authentication unit and in response to the secure payment request (See Labrou, Paragraphs 0391; 0592).

As per claim 4, Buchhlotz in view of Labrou discloses the computer-implemented method further comprising receiving biometric authentication data from a fingerprint reader, a facial recognition system, an eye scanner, or a voice recognition system, or a combination of any of the foregoing (See Labrou, Paragraphs 0283; 0384; 0391).

As per claim 5, Buchhlotz in view of Labrou discloses the computer-implemented method further comprising determining whether the biometric authentication data matches prestored biometric data, the prestored biometric data stored in the physical authentication unit (See
Labrou, Paragraphs 0393; 0523).

As per claim 6, Buchhlotz in view of Labrou discloses the computer-implemented method said physical signal sensor comprising an optical sensor or camera, the method further comprising scanning a bar code or QR code displayed on the sales associate device, the bar code or QR code encoding said selectable link and encoding said unique customer order identifier (See Buchholtz, Paragraph 0114).

As per claim 7, Buchhlotz in view of Labrou discloses the computer-implemented method said physical signal sensor comprising a radio receiver, the method further comprising receiving a message from the sales associate device, by email, SMS or radio frequency packet, encoding said selectable link and encoding said unique customer order identifier (See Labrou, Paragraph 0050; 0253).



As per claim 9, Buchhlotz in view of Labrou discloses the computer-implemented method wherein the customer order data includes an indication of at least one item to be purchased by the customer (See Labrou, Paragraphs 0253; 0256; 0293).

As per claim 10, Buchhlotz in view of Labrou discloses the computer-implemented method further comprising sending a confirmation regarding said payment authorization message to the sales associate device (See Labrou, Paragraphs 0253; 0256; 0592; Claim 19).

As per claim 11, Buchhlotz discloses a customer mobile communication device associated with a customer and configured and arranged to conduct secure transactions at a point of sale, the customer mobile communication device (See Buchholtz, Paragraphs 0034; 0055; 0057); comprising: a hardware processor (See Buchholtz, Paragraphs 0106; 0127); a secure communication interface operatively coupled to said hardware processor (See Buchholtz, Paragraphs 0106; 0127); a user interface of said customer mobile communication device operatively responsive to inputs by said customer and outputs from said hardware processor (See Buchholtz, Paragraphs 0106; 0127); a physical signal sensor or receiver operatively coupled to the processor; a physical authentication unit operatively coupled to the processor (See Buchholtz, Paragraphs 0106; 0127); a non-transitory memory unit operatively coupled to the processor, the non-transitory memory comprising: computer-readable instructions that cause 
Buchholtz does not explicitly disclose computer-readable instructions that cause the secure communication interface to send a customer order request, corresponding to said customer order identifier, to a payment server; computer-readable instructions that cause the secure communication interface to receive, in response to said customer order request, customer order data including a cost for the customer order; computer-readable instructions that cause said processor to generate a secure payment request; computer-readable instructions that cause said physical authentication unit and processor to authenticate said customer on the customer mobile communication device using authentication data securely stored in said physical authentication unit; computer-readable instructions that retrieve customer payment account information from said physical authentication unit on the customer mobile communication device; computer-readable instructions that encode said customer payment account information in said secure payment request; computer-readable instructions that cause the secure communication interface to send said customer payment request including said customer payment account information from the customer mobile communication device to the payment server, over said secure communication connection; and computer-readable instructions that receive a payment authorization message from said payment server responsive to the sent customer payment request.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Labrou within the teachings of Buchholtz with the motivation of providing a more secure payment method over existing and currently 
eliminating the signature process, and (d) increased ability to process multiple customer transactions concurrently for merchants (See Labrou, Paragraph 0059).

As per claim 12, Buchhlotz in view of Labrou discloses the device further comprising one or more biometric authentication sensors for authenticating a user of said device with a registered owner thereof using stored secure authentication data in said physical authentication unit (See Labrou, Paragraph 0391).

As per claim 13, Buchhlotz in view of Labrou discloses the device wherein the computer-readable instructions further cause the physical authentication unit to biometrically authenticate the user in response to the secure payment request (See Labrou, Paragraphs 0391; 0592).

As per claim 14, Buchhlotz in view of Labrou discloses the device wherein the computer-readable instructions further cause the processor to receive biometric authentication data from any of a fingerprint reader, a facial recognition system, an eye scanner, and a voice recognition system, or a combination of more than one of the foregoing (See Labrou, Paragraphs 0283;
0384; 0391).

As per claim 15, Buchhlotz in view of Labrou discloses the device said physical sensor or receiver comprising an optical sensor or camera that senses an optical QR code or bar code (See
Buchholtz, Paragraph 0114).

As per claim 16, Buchhlotz in view of Labrou discloses the device said physical sensor or receiver comprising a radio receiver that senses a radio signal encoding a message in an email or SMS text format (See Labrou, Paragraph 0050; 0253).

Response to Arguments
Applicant's arguments filed on 11/13/20 with respect to claims 1-16 have been fully considered but they are not persuasive. 
At pages 1-12 of the response filed on 11/13/20, Applicant’s argues the followings:
The 101 and 112 rejections should be withdrawn.
The combination of Buchholtz and Labrou does not disclose the claims limitations. Therefore, the 103 rejection should be withdrawn.

With respect to Applicant’s arguments, the Examiner respectfully submitted that the 101 and 112 rejections have been sustained.
In response, all of the limitations which Applicant disputes as missing in the applied references in the 11/13/20 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Buchholtzand/or Labrou based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/               Primary Examiner, Art Unit 3687